       Case 1:16-cv-03557-ELR Document 157 Filed 02/14/19 Page 1 of 9




                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

AGILYSYS, INC.                              )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )      CIVIL ACTION FILE NO.
                                            )      1:16-cv-03557-ELR
KEN HALL                                    )
                                            )
      Defendant.                            )

     PLAINTIFF AGILYSYS, INC.’S RESPONSE IN OPPOSITION TO
       DEFENDANT’S EMERGENCY MOTION FOR SANCTIONS

      Plaintiff Agilysys, Inc. (“Agilysys”) hereby responds in opposition to

Defendant Ken Hall’s (“Defendant”) Emergency Motion for Sanctions

(“Defendant’s Motion”) [D.E. 156], showing the Court as follows:

I.    Defendant’s Motion Should Be Denied Because Defendant Failed To
      Meet And Confer With Agilysys Regarding The Alleged Discovery
      Failures That Form The Basis Of The Motion

      As an initial matter, the Court should deny Defendant’s Motion without

further inquiry, because Defendant failed to meet and confer with Agilysys

regarding the alleged discovery failures that form the basis of Defendant’s Motion,

as required by Rule 37(a)(1) of the Federal Rules of Civil Procedure. See Fed. R.

Civ. P. 37(a)(1) (“On notice to other parties and all affected person, a party may

move for an order compelling disclosure or discovery. The motion must include a
        Case 1:16-cv-03557-ELR Document 157 Filed 02/14/19 Page 2 of 9




certification that the movant has in good faith conferred or attempted to confer

with the person or party failing to make disclosure or discovery in an effort to

obtain it without court action.”).

      Indeed, Defendant never attempted to meet and confer with Agilysys, either

in person or over the phone; rather, Defendant’s only formal attempts to notify

Agilysys of its alleged discovery shortcomings took place over email, a method of

communication which is insufficient for purposes of Rule 37(a)(1)’s “meet and

confer” requirement and, likewise, does not comport with the Court’s own standing

order regarding discovery disputes. See “Instructions for Cases Assigned to The

Honorable Eleanor L. Ross” at 4-5 (“The parties shall not file discovery motions

(including motions to compel, motions for protective order, motion for sanctions)

without prior permission from the Court. These disputes may often be resolved in

a conference, resulting in less delays of discovery. In the event a discovery dispute

arises, the parties are required to meet and confer in an effort to resolve the dispute.

Counsel or pro se litigants are required to meet and confer in an effort to resolve

the dispute. Counsel or pro se litigants are required to confer – by telephone or in

person – in good faith before bringing a discovery dispute to the Court. See Fed.

R. Civ. P. 26(c) and 37(a)(1); LR 37.1A, NDGa. The duty to confer is NOT

satisfied by sending a written document, such as a letter, email, or fax, to the


                                           2
       Case 1:16-cv-03557-ELR Document 157 Filed 02/14/19 Page 3 of 9




adversary, UNLESS repeated attempts to confer by telephone or in person are

unsuccessful due to the conduct of the adversary.”).        Perhaps unsurprisingly,

Defendant’s Motion is not accompanied by any sort of Rule 37(a)(1)-required

certification that Defendant met and conferred with Agilysys, a defect that is likely

explained by Defendant’s awareness that he did not satisfy Rule 37(a)(1)’s “meet

and confer” requirement in this instance.

       Defendant’s failure to comply with Rule 37(a)(1) is unfortunate, as a meet

and confer would have facilitated the immediate resolution and/or explanation of

many of the discovery issues raised in Defendant’s Motion, which, of course, is the

reason for the requirement in the first place. In fact, since receiving Defendant’s

Motion yesterday, Agilysys has already resolved and/or begun resolving a number

of the discovery issues identified in Defendant’s Motion, including providing

Defendant with the most recent contact information for its former employees who

were previously identified as damages witnesses, as well as identifying an

additional damages witness as part of its efforts to update its Initial Disclosures.

Nevertheless, the reality is that Defendant failed to meet and confer with Agilysys

before filing his Motion, rendering the Motion irredeemably defective and subject

to immediate denial by the Court.




                                            3
       Case 1:16-cv-03557-ELR Document 157 Filed 02/14/19 Page 4 of 9




II.   Defendant’s Motion Should Also Be Denied Because Agilysys Has Not
      Improperly Withheld Any Documents Requested By Defendant

      Furthermore, Defendant’s Motion should be denied, because—contrary to

the Motion’s primary allegation—Agilysys has not improperly withheld any

documents requested by Defendant.

      In support of his allegation that Agilysys is withholding dispositive

documents, Defendant identifies four “smoking gun” emails, which, in

Defendant’s telling, are directly responsive to his discovery requests. [D.E. 156 at

4-10]. As an initial matter, the discovery requests that allegedly encompass the

four “smoking gun” emails are obscenely broad, so much so that literal compliance

with the requests would have unreasonably required Agilysys to search the

communications of every single one of its employees. See D.E. 156 at 5, n.3

(“Defendant’s RFPD 22. Produce all communications sent, received or generated

by an employee or consultant of Plaintiff from March 31, 2016 to present which

(1) refers to Solutions II, Inc., or (2) refers to Ken Hall. Defendant’s RFPD 29.

Produce all communications between Hall and any employee or consultant of

Plaintiff from March 31, 2016 to present.”).        Instead, Agilysys consistently

objected to the requests as overly broad, see, e.g., Exhibit A, Plaintiff’s Sixth

Supplemental Objections and Responses to Defendant Ken Hall’s First Set of

Continuing Requests for Production at 31 (“It is unreasonable for Defendant to

                                         4
       Case 1:16-cv-03557-ELR Document 157 Filed 02/14/19 Page 5 of 9




require Agilysys to search for any communication of any employee or consultant

of Agilysys which merely mentions Ken Hall.”), and proceeded to conduct a

reasonable, proportional search for documents responsive to the requests, all of

which Agilysys subsequently produced to Defendant (with the exception of certain

privileged documents). In other words, Agilysys has not withheld any documents

that it discovered through its reasonable, proportional search for documents

responsive to Defendant’s discovery requests, and, as a result, the Court should

reject Defendant’s Motion.

      Moreover, in those instances where Defendant has narrowed his overbroad

discovery requests, Agilysys has fully complied in searching for and producing all

responsive documents. For instance, when Defendant requested the production of

“[a]ll communications between Ken Hall and David Baldwin for the period March

31, 2016 to present” as part of the subpoena for the deposition of David Baldwin

(“Baldwin”), Agilysys responded by conducting a full search of Baldwin’s

communications, which ultimately resulted in the production of two of Defendant’s

four “smoking gun” emails. In fact, as a result of Agilysys’s good-faith efforts,

Defendant was able to cross examine Baldwin at his deposition regarding the

newly-produced documents, removing any possibility of prejudice to Defendant, as

well as any rationale for granting Defendant’s Motion.


                                        5
        Case 1:16-cv-03557-ELR Document 157 Filed 02/14/19 Page 6 of 9




       In reality, any allegations of improper document withholding are more

properly directed at Defendant than Agilysys. Indeed, three of the four “smoking

gun” emails were sent by Agilysys employees to Defendant’s personal email

account, meaning that Defendant has been in possession of the emails throughout

this litigation. However, Defendant failed to produce two of the three emails

(namely, the aforementioned communications between Defendant and Baldwin),

despite the fact that—given their “dispositive” nature [D.E. 156 at 4]—they were

undoubtedly responsive to an Agilysys discovery request. See Exhibit B,

Plaintiff’s Second Request for Production of Documents to Defendant Ken Hall,

Request No. 8—“Please produce all documents on which Defendant intends to rely

to support his defenses in this case.”).     In short, Defendant—not Agilysys—

appears to be the party that is playing “hide the ball” in this matter, and, as such,

Defendant’s Motion should be denied.

III.   Agilysys Should Be Awarded The Fees And Costs It Incurred In
       Responding To Defendant’s Improper Motion

       Given the improper nature of Defendant’s Motion (and, in particular, the

Motion’s blatant disregard for the “meet and confer” requirement contained in the

Court’s standing order regarding discovery disputes), the Court should exercise its

inherent authority and that under 28 U.S.C. § 1927 to award Agilysys the fees and

costs it incurred in responding to the Motion. See, e.g., Forsberg v. Pefanis, No.

                                         6
       Case 1:16-cv-03557-ELR Document 157 Filed 02/14/19 Page 7 of 9




1:07-CV-3116-JOF-RGV, 2009 WL 10668304, at *8 (N.D. Ga. Feb. 23, 2009)

(awarding defendants sanctions against plaintiffs’ counsel who acted in bad faith

by advancing frivolous argument in motion seeking sanctions against defense

counsel, thereby unreasonably multiplying the proceedings).

IV.   Conclusion

      For the reasons articulated above, the Court should deny Defendant’s

Emergency Motion for Sanctions.

      Respectfully submitted this 14th day of February, 2019.



                                            /s/ David W. Long-Daniels
                                            David W. Long-Daniels
                                            Georgia Bar No. 141916
                                            Long-DanielsD@gtlaw.com
                                            Brett A. Janich
                                            Georgia Bar No. 552896
                                            janichb@gtlaw.com

                                            GREENBERG TRAURIG, LLP
                                            Terminus 200
                                            3333 Piedmont Road, NE, Suite 2500
                                            Atlanta, Georgia 30305
                                            Telephone: (678) 553-2100
                                            Facsimile: (678) 553-2212




                                        7
       Case 1:16-cv-03557-ELR Document 157 Filed 02/14/19 Page 8 of 9




                    CERTIFICATE OF COMPLIANCE


     Pursuant to LR 7.1D, NDGa., I certify that this document has been prepared

in Times New Roman font and a point size of 14 in accordance with and as

approved by the Court in LR 5.1, NDGa.

     Respectfully submitted, this 14th day of February, 2019.


                                             /s/ David W. Long-Daniels

                                             Counsel for Plaintiff




                                         8
       Case 1:16-cv-03557-ELR Document 157 Filed 02/14/19 Page 9 of 9




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

AGILYSYS, INC.,                     )
                                    )              CIVIL ACTION FILE NO.
                                    )              1:16 03557-ELR
          Plaintiff,                )
                                    )
v.                                  )
                                    )
KEN HALL                            )              JURY TRIAL DEMANDED
                                    )
                                    )
          Defendant.                )
____________________________________)

                        CERTIFICATE OF SERVICE

      This is to certify that I have filed a true and correct copy of the foregoing

document via the Court’s ECF system upon the following counsel of record:

                                 John D. Hipes
                               Layne M. Kamsler
                           HIPES & BELL ISLE, LLC
                          178 S. Main Street, Suite 250
                             Alpharetta, GA 30009


      This 14th day of February, 2019.

                                             /s/ David W. Long-Daniels

                                             Counsel for Plaintiff




                                         9
